REISSUED FOR PUBLICATION
                                                                                               JULY 23 2018
                                                                                                OSM
                                                                                    U.S. COURT OF FEDERAL CLAIMS
    3Jn tbe Wntteb $>tates QCourt of jfeberal QCiatms
                                OFFICE OF SPECIAL MASTERS
                                          No. 17-955V                                                     FILED
                                      Filed: June 28, 2018
                                                                                                        'JUN 2 8 2018
************* *                                                                                        U.S. COURT OF
                                                                                                      FEDERAL CLAIMS
KATHLEEN PEDDYCORD WILSON, *                                UNPUBLISHED
                           *
         Petitioner,       *
                           *                                Decision on Costs; Pro se
v.                         *
                           *
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
         Respondent.       *
************* *
Kathleen Peddycord Wilson, Pro Se, Raleigh, NC.
Camille Collett, Esq., U.S. Dept. of Justice, Washington, DC for respondent.

                        DECISION AW ARD ING PETITIONER'S COSTS'

Roth, Special Master:

        On July 17, 2017, Kathleen Peddycord Wilson ("Ms. Wilson" or "petitioner") filed a
petition prose in the ational Vaccine Injury Compensation Program ("the Program"), 2 alleging
that a pneumococcal conjugate vaccination she received on December 1, 2014, caused her to
develop congestive heart failure. On August 21 , 2017, petitioner filed a Jetter requesting dismissal
of her claim. ECF o. 10. On ovember 8, 2017, the undersigned issued a Decision dismissing
petitioner's claim. ECF No. 13 .

1
  Although this Decision has been formal ly designated " unpublished ,'' it w ill neverthe less be posted on the
Court of Federal Claims 's website, in accordance with the £-Government Act of 2002, Pub. L. o. I 07-
34 7, 116 Stat. 2899, 29 13 (cod ified as amended at 44 U.S.C. § 350 I note (2006)). This means the Decision
will be available to anyone with access to the internet. However, the parties may object to the Decision ' s
inclusion of certain kind s of confidential information . Specifica lly, under Vaccine Rule 18(b), each party
has fourteen days within which to req uest redaction "of any information furnished by that party : ( I) that is
a trade secret or commercial or financ ial in substance and is privileged or confidential; or (2) that includes
medical files or similar files , the disclosure of which would constitute a c learly unwarranted invasion of
privacy." Vaccine Rule 18(b). Otherwise, the who le Decision will be available to the public. Id.

2The Program comprises Part 2 of the ational Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-
660, I 00 Stat. 3755, codifi ed as amended, 42 U.S.C . §§ 300aa- 10 et seq. (hereinafter " Vacc in e Act" or "the
Act"). Hereafter, individual section references will be to 42 U.S.C. § 300aa of the Act.
       On April 30, 2018, petitioner filed a Motion for Reimbursement of Fees, requesting
reimbursement of her $400.00 filing fee. Motion, ECF No. 16.

        On May 30, 2018 , respondent filed a response to petitioner's Motion. Response, ECF No.
18. Respondent noted that, because the Court did not find petitioner entitled to compensation,
"petitioner is not entitled as a matter of law to reimbursement of her filing fee." Response at 2.
Respondent then deferred to the special master as to whether or not petitioner met the requirements
of good faith and reasonable basis. Id.

         The Vaccine Act permits an award of "reasonable attorneys' fees" and "other costs."
§ 15(e )(1 ). If a petitioner succeeds on the merits of his or her claim, the award of attorneys' fees
is automatic. Id. ; see Sebelius v. Cloer, 133 S. Ct. 1886, 1891 (2013). However, a petitioner need
not prevail on entitlement to receive a fee award as long as the petition was brought in "good faith"
and there was a "reasonable basis" for the claim to proceed. § 15(e )(1 ).

        Petitioners "are entitled to a presumption of good faith ." Grice v. Sec '.Y of Health & Human
Servs., 36 Fed. Cl. 114, 121 (1996) . Reasonable basis is typically viewed as "an objective standard
determined by the totality of the circumstances." Chuisano v. United States, 116 Fed. Cl. 276, 286
(2014 ). "This totality of the circumstances assessment should take into account evidence available
at the time a claim is filed and evidence that becomes available as the case progresses." Cottingham
v. Sec '.Y of Health & Human Servs., 134 Fed. Cl. . 567 (2017) . Special masters are afforded
"maximum discretion" in applying the reasonable basis standard. Silva v. Sec '.Y of Health &
Human Servs ., 108 Fed. Cl. 401, 402 (2012).

        Ms . Wilson was 78 years old when she received the Prevnar 13 vaccine at her local
Walgreens on December 1, 2014. Pet. Ex. 1 at 1. Prior to receiving the Prevnar vaccine, Ms. Wilson
did not suffer from congestive heart failure. Pet. Ex. 2 at 25. On December 17, 2014, Ms. Wilson
was diagnosed with congestive heart failure. Pet. Ex. 2 at 2.

        The contemporaneous medical records indicate that petitioner reported developing a fever
following her vaccination. On December 17, 2014, Dr. Rose noted that petitioner "[h]ad been
jogging a mile daily until ~ 10 days ago when onset of febrile illness, cough, pleuritic chest pain
and malaise .... No real symptoms prior to about 10 days ago." Pet. Ex. 2 at 1. On December 31 ,
2014 , Dr. Flescher noted , "Patient got a pneumonia booster at Walgreens Monday 12/01/14, and
subsequently developed fever." Pet. Ex. 2 at 5. On January 2, 2015 , Dr. Flescher noted, "Patient
with progressive symptoms since 1211 /1 4" and " 12/01 /2014 vaccination pneumonia booster at
Walgreens, with subsequent fever." Pet. Ex . 2 at 3.

        Ultimately, petitioner's medical records did not support a finding that her alleged injury
was vaccine-caused or vaccine-related. A status conference was held on August 2, 2017, during
which petitioner was advised to retain an attorney with experience in the Vaccine Program. Status
Report Order, ECF No. 9. On August 21, 2017, approximately one month after filing her claim,
petitioner filed a letter stating that she has been unable to find an attorney and requesting that her
case be dismissed. ECF No. 10.

        In the instant matter, the "totality of the circumstances" involves a pro se petitioner who


                                                  2
filed medical records documenting her vaccination and development of fever, cough, pleuritic
chest pain, malaise, and congestive heart failure in the 10 day period following her receipt of a
Prevnar vaccine. According to the records, petitioner had no prior symptoms and at the age of 78
was jogging one mile per day. Following discussion in a recorded status conference about the
requirements of the Vaccine Program in order to have a successful case, petitioner decided to
dismiss her claim. Accordingly, I find that the petitioner has met the requirements of good faith
and reasonable basis.

       Based on the foregoing, the undersigned awards $400.00,3 representing reimbursement for
out-of-pocket costs, in the form of a check made payable to petitioner, Kathleen Peddycord
Wilson. The Clerk of Court is directed to enter judgment in accordance with this Decision.


       IT IS SO ORDERED .


       Date:   (pjc2,g-'/fcf"




3This amount is intended to cover all legal expenses incurred in this matter. § l 5(e)(3) prevents an
attorney from charging or collecting fees (including costs) that would be in addition to the amount
awarded herein. See generally Beck v. Secy of Health & Human Servs., 924 F.2d I 029 (Fed. Cir. 1991 ).

                                                   3